Felton, J.
1. Where the entire charge of the court to the jury has not been approved and filed, a general approval by the judge of the motion for new trial shall be taken as a complete verification of a ground thereof excepting to the failure to charge upon a particular contention or question. Code, § 70-304.
2. Grounds of a motion for new trial which have simply been allowed and. ordered filed as a part of the record in a case will be considered as having been approved by the trial judge, where no point was made in the court below on the sufficiency of the approval of the grounds and the judge passed generally on the motion as amended. Price v. State, 170 Ga. 294 (152 S. E. 572).
3. On the trial of an issue raised by objections filed by the administrator of the deceased to the return of appraisers setting apart a year’s support to the widow, in which case the administrator sought to defeat the widow’s claim for a year’s support on the ground that she made a contract with him to receive certain property in lieu of a year’s support, it was error for the court to fail to instruct the jury that if the widow agreed to and accepted other property in lieu of a year’s support without knowledge of her rights, such agreement would not be binding on her, where the widow testified that at the time she made the alleged agreement she did not understand that' it was in lieu of a year’s support, that she did not mean to relinquish her right to the support, and that she did not know she was entitled to a year’s support. Giles v. Giles, 135 Ga. 683 (70 S. E. 335); Hobbs v. Hobbs, 35 Ga. App. 645 (134 S. E. 194); McLean v. McLean, 51 Ga. App. 751 (181 S. E. 707). It was error to overrule the motion for new trial.

Judgment reversed.


Stephens, P. J., and Sutton, J., concur.